BAGNERIS, J.,
Dissents.
| [Although the tip provided by the concerned citizen may have provided accurate information with regard to Defendant’s clothing and physical location, as noted in State v. Robertson, 97-2960, p. 5 (La.10/20/98), 721 So.2d 1268 at 1270, 1271, this tip did not have the additional corroboration and predictiveness to provide reasonable suspicion that Defendant was engaged in criminal activity. I disagree with the majority’s finding that the officer’s observation that Defendant had left a minor child in his vehicle amounted to the additional corroboration required to justify this investigatory stop. Therefore, because the officers lacked reasonable suspicion to conduct the investigatory stop, the evidence subsequently seized pursuant to this unlawful stop should be suppressed. Accordingly, I would reverse the trial court and grant Defendant’s motion to suppress.